
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.26


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between
John Pleasants ("Executive") and USA Interactive, a Delaware corporation (the
"Company"), and is effective as of the closing of the transactions contemplated
by the Agreement and Plan of Merger by and among USA Interactive, T Merger Corp
and Ticketmaster, dated as of October 9, 2002, whereby Ticketmaster will become
a wholly owned subsidiary of the Company (the "Effective Date").

        WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

        NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, Executive and the Company have agreed and do hereby agree as follows:

        1A.    EMPLOYMENT.    The Company agrees to employ Executive as
President of Information and Services, and Executive accepts and agrees to such
employment. Executive shall be responsible for overseeing the operations of
business units as identified by the Company, including initially Ticketmaster,
Match.com, Citysearch, PRC, (and, upon the close of the transaction,
Entertainment Publications, Inc.). During Executive's employment with the
Company, Executive shall do and perform all services and acts necessary or
advisable to fulfill the duties and responsibilities as are commensurate and
consistent with Executive's position and shall render such services on the terms
set forth herein. During Executive's employment with the Company, Executive
shall report directly to the Company's Chief Executive Officer or such person(s)
as from time to time may be designated by the Company (hereinafter referred to
as the "Reporting Officer"), with Paragraph 1(d) of the Terms and Conditions
below governing the parties' rights and obligations in connection with any
change in Reporting Officer. Executive shall have such powers and duties with
respect to the Company as may reasonably be assigned to Executive by the
Reporting Officer, to the extent consistent with Executive's position and
status. Executive agrees to devote all of Executive's working time, attention
and efforts to the Company and to perform the duties of Executive's position in
accordance with the Company's policies as in effect from time to time.
Executive's principal place of employment shall be the Company's offices located
in New York, New York.

        2A.    TERM OF AGREEMENT.    The term ("Term") of this Agreement shall
commence on the Effective Date and shall continue for a period of three years,
unless sooner terminated in accordance with the provisions of Section 1 of the
Terms and Conditions attached hereto.

        3A.    COMPENSATION.    

        (a)    BASE SALARY.    During the Term, the Company shall pay Executive
an annual base salary of $600,000 (the "Base Salary"), payable in equal biweekly
installments or in accordance with the Company's payroll practice as in effect
from time to time. For all purposes under this Agreement, the term "Base Salary"
shall refer to Base Salary as in effect from time to time.

        (b)    DISCRETIONARY BONUS.    During the Term, Executive shall be
eligible to receive discretionary annual bonuses.

        (c)    RESTRICTED STOCK.    In consideration of Executive's entering
into this agreement and as an inducement for Executive to join the Company,
Executive shall be granted 75,000 restricted shares of common stock of the
Company (the "Restricted Stock"), pursuant to the 2000 Stock and Annual
Incentive Plan and a restricted stock agreement thereunder ("Restricted Stock
Agreement"), subject to the approval of the Compensation Committee of the Board
of Directors of the Company (the "Compensation Committee"). The date of grant of
the Restricted Stock shall be the later of (x) the Effective Date and (y) the
date on which the grant is approved by the Compensation Committee. The
Restricted Stock will be subject to such performance conditions as the
Compensation Committee determines are appropriate and advisable to meet the
conditions of

--------------------------------------------------------------------------------




Section 162(m) of the Internal Revenue Code as currently in effect, as such
performance conditions shall be reflected in the minutes of the meeting of the
properly constituted Compensation Committee under Section 162(m) considering
such performance conditions. The performance conditions of Executive's
Restricted Stock will be no less favorable to Executive than the performance
conditions made applicable by the Compensation Committee to any restricted stock
award granted to other similarly situated executive officers of the Company
proximate to the Effective Date (e.g. in December 2002 and/or January or
February 2003). Any recommendation the Company may make to the Compensation
Committee with respect to the performance conditions shall be mutually
acceptable to the Company and Executive, and after being established cannot be
subsequently altered without also being mutually acceptable to the Company and
Executive. The Restricted Stock shall vest and no longer be subject to any
restriction on the third anniversary of the Effective Date, subject to the
satisfaction of the performance conditions and Executive's continued employment
with the Company through such date; provided, however, that in the event the
Executive is terminated by the Company without Cause (as defined herein), all of
the above-referenced Restricted Stock shall immediately vest as of the date of
Executive's termination without regard to whether the performance conditions
have or have not been met, except as otherwise provided in paragraph 1(d) of the
Terms and Conditions. For the avoidance of doubt, in the event (i) Executive is
terminated by the Company without Cause or (ii) Executive resigns from his
position as provided in paragraph 1(d) of the Terms and Conditions on any day of
the calendar year other than the last day of the Company's taxable year in any
given year, the Restricted Stock shall vest as provided in such paragraph 1(d)
of the Terms and Conditions.

        (d)    BENEFITS.    From the Effective Date through the date of
termination of Executive's employment with the Company for any reason, Executive
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company on the same basis as that provided to similarly situated employees
of the Company. Without limiting the generality of the foregoing, Executive
shall be entitled to the following benefits:

        (i)    Reimbursement for Business Expenses.    During the Term, the
Company shall reimburse Executive for all reasonable and necessary expenses
incurred by Executive in performing Executive's duties for the Company, on the
same basis as similarly situated employees and in accordance with the Company's
policies as in effect from time to time.

        (ii)    Relocation.    Except as otherwise prohibited by applicable laws
or regulations, the Company shall reimburse Executive for his reasonable
expenses relating to relocating himself and his family from California to New
York as provided in the Company's relocation policies as of the date hereof for
senior executives; provided, however, that (i) Executive's reasonable relocation
expenses will not subject to the policy cap provided in the Company's relocation
policies; (ii) Executive will be entitled to reimbursement for reasonable
expenses associated with temporary housing and storage in New York for up to
6 months if necessary; (iii) the Company will reimburse Executive for his
reasonable expenses up to $6,000 (which includes tax gross up) in connection
with the early termination of car leases, school tuitions or severance costs for
personal employees that Executive may incur in connection with relocating to New
York; (iv) the Company will reimburse Executive for the reasonable costs of up
to two house-hunting trips by his family; and (v) if Executive purchases a New
York home prior to selling his Los Angeles home and borrows money from a third
party in connection with a down payment on his New York home, the Company will
reimburse Executive for reasonable interest and finance costs associated with
such short-term third-party borrowing Executive incurs for the period prior to
the sale of his home in Los Angeles.

2

--------------------------------------------------------------------------------




        (ii)    Vacation.    During the Term, Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to similarly situated employees of the Company generally.

        4A.    NOTICES.    All notices and other communications under this
Agreement shall be in writing and shall be given by first-class mail, certified
or registered with return receipt requested or hand delivery acknowledged in
writing by the recipient personally, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery if
to the Executive, at the most recent address for Executive in the Company's
records and:


If to the Company:
USA Interactive
 
152 West 57th Street, 42nd Floor
New York, NY 10019
Attention:    General Counsel


Either party may change such party's address for notices by notice duly given
pursuant hereto.

        5A.    GOVERNING LAW; JURISDICTION.    This Agreement and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of New
York without reference to the principles of conflicts of laws. Any and all
disputes between the parties which may arise pursuant to this Agreement will be
heard and determined before an appropriate federal court in New York, or, if not
maintainable therein, then in an appropriate New York state court. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.

        6A.    COUNTERPARTS.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Executive expressly
understands and acknowledges that the Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to "this
Agreement" or the use of the term "hereof" shall refer to this Agreement and the
Terms and Conditions attached hereto, taken as a whole.

        7A.    APPROVALS.    This Agreement is subject to the approval of the
Company's Compensation Committee of the Board of Directors and is only binding
upon such approval having been obtained.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
and delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on                         .

    USA INTERACTIVE
 
 


--------------------------------------------------------------------------------

By:
Title:


    JOHN PLEASANTS
 
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

TERMS AND CONDITIONS

        1.    TERMINATION OF EXECUTIVE'S EMPLOYMENT.    

        (a)    DEATH.    In the event Executive's employment hereunder is
terminated by reason of Executive's death, the Company shall pay Executive's
designated beneficiary or beneficiaries, within 30 days of Executive's death in
a lump sum in cash, Executive's Base Salary through the end of the month in
which death occurs and any Accrued Obligations (as defined in paragraph 1(f)
below).

        (b)    DISABILITY.    If, as a result of Executive's incapacity due to
physical or mental illness ("Disability"), Executive shall have been absent from
the full-time performance of Executive's duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Executive by the Company (in accordance with Section 6 hereof), Executive shall
not have returned to the full-time performance of Executive's duties,
Executive's employment under this Agreement may be terminated by the Company for
Disability. During any period prior to such termination during which Executive
is absent from the full-time performance of Executive's duties with the Company
due to Disability, the Company shall continue to pay Executive's Base Salary at
the rate in effect at the commencement of such period of Disability, offset by
any amounts payable to Executive under any disability insurance plan or policy
provided by the Company. Upon termination of Executive's employment due to
Disability, the Company shall pay Executive within 30 days of such termination
(i) Executive's Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Executive under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 1(f) below).

        (c)    TERMINATION FOR CAUSE.    The Company may terminate Executive's
employment under this Agreement for Cause at any time prior to the expiration of
the Term. As used herein, "Cause" shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Executive; provided, however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company's obligations under this Agreement; (ii) a material
breach by Executive of a fiduciary duty owed to the Company; (iii) a material
breach by Executive of any of the covenants made by Executive in Section 2
hereof; or (iv) the willful or gross neglect by Executive of the material duties
required by this Agreement; provided, however, that Executive shall have the
opportunity to cure any such material breach, to the extent curable, within
thirty (30) days from receipt by Executive of the Company's written notice of
such alleged breach as provided in paragraph 2(g) below. In the event of
Executive's termination for Cause, this Agreement shall terminate without
further obligation by the Company, except for the payment of any Accrued
Obligations (as defined in paragraph 1(f) below).

        (d)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE.    If Executive's employment is terminated by the Company for any reason
other than Executive's death or Disability or for Cause, then (i) the Company
shall pay Executive the Base Salary through the end of the Term over the course
of the then remaining Term; and (ii) the Company shall pay Executive within
30 days of the date of such termination in a lump sum in cash any Accrued
Obligations (as defined in paragraph 1(f) below). If the Company designates a
Reporting Officer other than the Company's Chief Executive Officer, then
Executive agrees to work in good faith for a reasonable period of time (but not
less than three months) to accept the new reporting relationship. If Executive
reasonably determines after such period of time that the new reporting
relationship is unsatisfactory, Executive may terminate his employment under
this Agreement on any day of the calendar year other than the last day of the
Company's taxable year in any given year, in which event Executive shall be
entitled to accelerated vesting of a pro-rata portion as of and to the date of
termination (rounded to the nearest whole share) of the above-referenced 75,000
shares of Restricted Stock, plus an additional 20% of such pro-rata portion,
with the remainder of the shares of Restricted Stock forfeited; provided,
however, that Executive's aggregate grant of Restricted Stock hereunder shall
not exceed 75,000. For example, if Executive

--------------------------------------------------------------------------------




terminates his employment as provided herein after 12 months of employment,
Executive would be entitled to the vesting of 30,000 shares of Restricted Stock,
equal to 25,000 shares, plus 20% of 25,000 for an additional 5,000 shares.

        (e)    MITIGATION; OFFSET.    In the event of termination of Executive's
employment prior to the end of the Term, Executive shall use reasonable best
efforts to seek other employment and to take other reasonable actions to
mitigate the amounts payable under Section 1 hereof. If Executive obtains other
employment during the Term, the amount of any payment or benefit provided for
under Section 1 hereof which has been paid to Executive by the Company (and
which, for the avoidance of doubt, does not include (i) Executive's Restricted
Stock which has become vested through acceleration as provided in paragraph 1(d)
above or otherwise and (ii) Executive's other equity compensation which has
vested through the date of termination) shall be refunded to the Company by
Executive in an amount equal to any compensation earned by Executive (including
but not limited to salary, bonus or equity compensation) as a result of
employment with or services provided to another employer after the date of
Executive's termination of employment and prior to the otherwise applicable
expiration of the Term, and all future amounts payable by the Company to
Executive during the remainder of the Term shall be offset by the amount earned
by Executive (including but not limited to salary, bonus or equity compensation)
from another employer. For purposes of this Section 1(e), Executive shall have
an obligation to inform the Company as soon as practicable regarding Executive's
employment status following termination and during the period encompassing the
Term.

        (f)    ACCRUED OBLIGATIONS.    As used in this Agreement, "Accrued
Obligations" shall mean the sum of (i) any portion of Executive's Base Salary
through the date of death or termination of employment for any reason, as the
case may be, which has not yet been paid; and (ii) any compensation previously
earned but deferred by Executive (together with any interest or earnings
thereon) that has not yet been paid.

        2.    CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.    

        (a)    CONFIDENTIALITY.    Executive acknowledges that while employed by
the Company Executive will occupy a position of trust and confidence. Executive
shall not, except as may be required to perform Executive's duties hereunder or
as required by applicable law, without limitation in time or until such
information shall have become public other than by Executive's unauthorized
disclosure, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company or any of its subsidiaries or
affiliates. "Confidential Information" shall mean information about the Company
or any of its subsidiaries or affiliates, and their clients and customers that
is not disclosed by the Company or any of its subsidiaries or affiliates for
financial reporting purposes and that was learned by Executive in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Executive agrees to deliver
or return to the Company, at the Company's request at any time or upon
termination or expiration of Executive's employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Executive in the course of Executive's employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, "subsidiaries" and
"affiliates" shall mean any company controlled by, controlling or under common
control with the Company.

2

--------------------------------------------------------------------------------

        (b)    CONSULTING SERVICES.    

        During the two-year period commencing immediately upon the termination
of Executive's employment for any reason (other than Executive's death) (the
"Consulting Period"), Executive shall be available for consultation with the
Company and its subsidiaries and affiliates concerning their general operations
and the industries in which they engage in business. In addition, during the
Consulting Period, Executive will aid, assist and consult with the Company and
its subsidiaries and affiliates with respect to their dealings with clients and
the enhancement of their recognition and reputation. During the Consulting
Period, Executive shall devote such time and energies to the affairs of the
Company and its subsidiaries and affiliates as may be reasonably required to
carry out his duties hereunder without jeopardizing Executive's then full-time,
non-Company business employment opportunities; provided, however, that Executive
shall not be obligated to devote more than 50 hours per year to the performance
of such duties. In consideration of Executive's consulting services, and in
consideration of Executive's covenants contained in this Section 2, the Company
shall pay to Executive $30,000 during each full year of the Consulting Period,
payable in equal monthly installments. The Company further agrees to reimburse
Executive for all reasonable and necessary business expenses incurred by
Executive in the performance of his consulting services in accordance with the
Company's reimbursement policy, including, without limitation, the submission of
supporting evidence as reasonably required by the Company.

        (c)    NON-COMPETITION.    During the Term and the Consulting Period,
Executive shall not, without the prior written consent of the Company, directly
or indirectly engage in or assist any activity which is the same as, similar to
or competitive with the Company's Businesses (as defined below) (other than on
behalf of the Company or its subsidiaries or affiliates) including, without
limitation, whether such engagement or assistance is an officer, director,
proprietor, employee, partner, investor (other than as a holder of less than 5%
of the outstanding capital stock of a publicly traded corporation), guarantor,
consultant, advisor, agent, sales representative or other participant, anywhere
in the world that the Company or any of its subsidiaries or affiliates has been
engaged. The Company's Businesses are defined as the business units of the
Company the operations of which Executive is responsible for overseeing,
initially including Ticketmaster, Match.com, Citysearch, PRC, and, upon the
close of the transaction, Entertainment Publications, Inc.

        (d)    NON-SOLICITATION OF EMPLOYEES.    Executive recognizes that he
will possess confidential information about other employees of the Company and
its subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Executive recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Executive because of
Executive's business position with the Company. Executive agrees that, during
the Term (and for a period of twelve (12) months beyond the expiration of the
Term), Executive will not, directly or indirectly, solicit or recruit any
employee of the Company or any of its subsidiaries or affiliates for the purpose
of being employed by Executive or by any business, individual, partnership,
firm, corporation or other entity on whose behalf Executive is acting as an
agent, representative or employee and that Executive will not convey any such
confidential information or trade secrets about other employees of the Company
or any of its subsidiaries or affiliates to any other person except within the
scope of Executive's duties hereunder.

        (e)    PROPRIETARY RIGHTS; ASSIGNMENT.    All Executive Developments
shall be made for hire by the Executive for the Company or any of its
subsidiaries or affiliates. "Executive Developments" means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship

3

--------------------------------------------------------------------------------




that (i) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (ii) results from or is suggested by any
undertaking assigned to the Executive or work performed by the Executive for or
on behalf of the Company or any of its subsidiaries or affiliates, whether
created alone or with others, during or after working hours. All Confidential
Information and all Executive Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates. The Executive shall acquire no
proprietary interest in any Confidential Information or Executive Developments
developed or acquired during the Term. To the extent the Executive may, by
operation of law or otherwise, acquire any right, title or interest in or to any
Confidential Information or Executive Development, the Executive hereby assigns
to the Company all such proprietary rights. The Executive shall, both during and
after the Term, upon the Company's request, promptly execute and deliver to the
Company all such assignments, certificates and instruments, and shall promptly
perform such other acts, as the Company may from time to time in its discretion
deem necessary or desirable to evidence, establish, maintain, perfect, enforce
or defend the Company's rights in Confidential Information and Executive
Developments.

        (f)    COMPLIANCE WITH POLICIES AND PROCEDURES.    During the Term,
Executive shall adhere to the policies and standards of professionalism set
forth in the Company's Policies and Procedures as they may exist from time to
time.

        (g)    REMEDIES FOR BREACH.    Executive expressly agrees and
understands that Executive will notify the Company in writing of any alleged
breach of this Agreement by the Company, and the Company will have 30 days from
receipt of Executive's notice to cure any such breach. The Company expressly
agrees and understands that the Company will notify Executive in writing of any
alleged breach by Executive of this Agreement and Executive's obligations
hereunder, and Executive will have 30 days from the receipt of Company's notice
to cure any such breach to the extent curable as provided in paragraph 1(c)
above. Executive expressly agrees and understands that the remedy at law for any
breach by Executive of this Section 2 will be inadequate and that damages
flowing from such breach are not usually susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that upon Executive's violation
of any provision of this Section 2 the Company shall be entitled to obtain from
any court of competent jurisdiction immediate injunctive relief and obtain a
temporary order restraining any threatened or further breach as well as an
equitable accounting of all profits or benefits arising out of such violation.
Nothing in this Section 2 shall be deemed to limit the Company's remedies at law
or in equity for any breach by Executive of any of the provisions of this
Section 2, which may be pursued by or available to the Company.

        (h)    SURVIVAL OF PROVISIONS.    The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Executive's employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

        3.    TERMINATION OF PRIOR AGREEMENTS.    This Agreement constitutes the
entire agreement between the parties and terminates and supersedes any and all
prior agreements and understandings (whether written or oral) between the
parties (and, in the case of the Company, its subsidiaries and affiliates,
including but not limited to Ticketmaster) with respect to the subject matter of
this Agreement; provided, however, that this Agreement does not terminate or
supersede Executive's rights and obligations under pre-existing stock option
agreements and restricted stock agreements between and Executive and the Company
and Executive and Ticketmaster and/or Ticketmaster Online- Citysearch, Inc., as
the case may be, which such agreements shall continue in accordance with their

4

--------------------------------------------------------------------------------

terms. For the avoidance of doubt, this Agreement terminates and supersedes the
agreement, dated as of November 22, 2002, between the parties. Executive
acknowledges and agrees that neither the Company nor anyone acting on its behalf
has made, and is not making, and in executing this Agreement, the Executive has
not relied upon, any representations, promises or inducements except to the
extent the same is expressly set forth in this Agreement. Executive hereby
represents and warrants that by entering into this Agreement, Executive will not
rescind or otherwise breach an employment agreement with Executive's current
employer prior to the natural expiration date of such agreement.

        4.    ASSIGNMENT; SUCCESSORS.    This Agreement is personal in its
nature and none of the parties hereto shall, without the consent of the others,
assign or transfer this Agreement or any rights or obligations hereunder,
provided that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and all references herein to the "Company" shall refer to
such successor.

        5.    WITHHOLDING.    The Company shall make such deductions and
withhold such amounts from each payment and benefit made or provided to
Executive hereunder, as may be required from time to time by applicable law,
governmental regulation or order.

        6.    HEADING REFERENCES.    Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. References to "this Agreement" or
the use of the term "hereof" shall refer to these Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

        7.    WAIVER; MODIFICATION.    Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.
Notwithstanding anything to the contrary herein, neither the assignment of
Executive to a different Reporting Officer due to a reorganization or an
internal restructuring of the Company or its affiliated companies nor a change
in the title of the Reporting Officer (except as otherwise provided in
paragraph 1(d) above) shall constitute a modification or a breach of this
Agreement.

        8.    SEVERABILITY.    In the event that a court of competent
jurisdiction determines that any portion of this Agreement is in violation of
any law or public policy, only the portions of this Agreement that violate such
law or public policy shall be stricken. All portions of this Agreement that do
not violate any statute or public policy shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

        9.    INDEMNIFICATION.    The Company shall indemnify and hold Executive
harmless for acts and omissions in Executive's capacity as an officer, director
or employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Executive for any losses incurred by Executive as a
result of acts described in Section 1(c) of this Agreement.

5

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

Date:

    USA INTERACTIVE
 
 


--------------------------------------------------------------------------------

By:
Title:


    JOHN PLEASANTS
 
 


--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.26

